 

U.S. Department of Justice
Federal Bureau of Prisons
U. S. Medical Center for Federal Prisoners
P. 0. Box 4000
Springfield, Missouri

 

 

Inmate Companion Program Volunteer Evaluation

Name of Volunteer: Randall Miller, #05019-089
Date of evaluation: May 22, 2015

Name/designation of supervisor: Christine Nemeti, LCSW, Inmate Companion Program
Supervisor

1) Poor 2) Needs Improvement 3) Satisfactory 4) Meets expectations 5) Surpasses expectations

Volunteer’s work quality:

Decision making ability:

Attendance:

Accomplishment of job deadlines:

Job knowledge and proficiency:

Involvement of volunteer in team effort/work:
Receptiveness to changing work environment:
Volunteer discipline:

Volunteer overall performance:

anonuownnononan wo

Volunteer’s strength: Mr. Miller shows much dedication to the Inmate Companion and Palliative
Care program. He is willing to assist with any patient in the program and always presents with a
positive attitude. He works well with staff and inmates and seems to genuinely care for the
inmates he is assisting.

Supervisor Remarks: Mr. Miller has been an extremely valuable asset to the Inmate Companion
Program for almost three years. He volunteers many hours each week to assist extremely ill
patients with socialization, letter writing, and day-to-day activities. He sits with dying inmates and
interacts with them in their last days and hours. I would highly recommend him to any hospice
program.

Christine Nemeti, LCSW

Case 2:97-cr-00098-JPS Filed 07/07/20 Page 1of1 Document 2211-1
